Citation Nr: 1244057	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-05 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in relevant part, denied service connection for tinnitus. 

In October 2010, the Veteran testified at a video hearing before the undersigned; a transcript of this hearing has been included in the claims folder.

In February 2011, the Board remanded the case for development. 


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.

2.  The Veteran has competently reported that he was exposed to loud noise during active service and that tinnitus began during active service. 

3.  VA has granted service connection for a bilateral hearing loss disability due to exposure to loud noise during active service.  

4.  Competent medical evidence, to the effect that the Veteran's tinnitus is related to his hearing loss disability, has been submitted.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's Service Treatment Reports do not reflect a complaint of tinnitus.  A DD Form-214 reflects that his military occupational specialty was boat hull repair.  

In January 2008, the Veteran requested service connection for tinnitus.  He did not indicate when that disability arose.  

A March 2008 VA audiometry evaluation reflects that the Veteran reported exposure to noise from aircraft and hull repair and welding (welding, while not noisy, involves repeatedly beating and striking metal with a slag chipper, which is noisy).  The report notes that the Veteran denied having tinnitus.  The audiologist then declined to offer a diagnosis of tinnitus on the basis that the Veteran denied any tinnitus.  In August 2008, the RO denied service connection for tinnitus on the basis of no relationship to active service, but granted service connection for a bilateral hearing loss disability, based on noise exposure during service.  

In his notice of disagreement, the Veteran argued that the VA audiologist had asked only about ear-ringing and, because he had no ear-ringing, he said "no."  He reported that he hears a high-pitched hum, but no ear-ringing.  

In October 2010, the Veteran testified at a videoconference before the undersigned that he first noticed noise in his head during active service.  He testified that his recent VA examiner asked about tinnitus (an unfamiliar term to him) and about ear-ringing, which he denied having.  He testified that the examiner never asked about the humming noises in his head.  

Pursuant to a February 2011 Board remand, the Veteran underwent another VA audiological evaluation in March 2011.  That report notes, in questionnaire format, that tinnitus is, as likely as not, a symptom associated with the Veteran's hearing loss.  The audiologist dissociated tinnitus from active service on the basis that it was first reported 30 years after active service.   

The Board must address the competency, credibility, and probative value of all evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The above-mentioned two negative medical opinions are unpersuasive, as they are not based on accurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  While the Veteran testified that the complained-of noise in his head arose during active service, the negative VA opinions are based on an absence of evidence of continuity of symptoms dating back to active service.  Because these reports are based on an inaccurate factual premise concerning the date of onset of tinnitus, they cannot be afforded any weight.  

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  With respect to credibility, the Veteran's original claim for benefits reflects that he specifically requested service connection for tinnitus, while he later testified that he was unfamiliar with the term tinnitus.  The Board finds no controversy in this conflicting information, as it appears that the Veteran's representative completed the original claim for benefits and the Veteran did not personally complete that form.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) the Federal Circuit stressed that a lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran is competent to identify the claimed medical condition.  Thus, his testimony must be accorded some weight on the matter.

Because the Veteran has supplied competent lay evidence of tinnitus dating back to active service, any remaining doubt concerning service connection will be resolved in the Veteran's favor.  After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for tinnitus will therefore be granted.





ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


